Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  
In re claim 5 line 2 the recitation “the for-aft plane” should be changed to – a fore-aft plane --;
In re claim 19, the claim should be amended to depend from claim 15 so as to provide proper antecedent basis for “the first ground contacting element and the second ground contacting element”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,227,098 B2 (hereinafter ‘P098) and in view of Arling et al. (USPN. 6,789,640 B1 – hereinafter ‘P640). 
	In re claims 1 and 8, ‘P098 discloses a transporter for transporting a load comprising:
a plurality of support platforms;
at least one ground contacting element coupled to the transporter;
a motorized drive arrangement driving the at least one ground contacting element; and
a controller commanding the motorized drive to apply a torque to the at least one ground contacting element based at least on the attitude.
‘P098 does not teach the control algorithm of the controller being configured in real time.
‘P640 teaches a control algorithm operating in real time on the basis of a current operating mode and operating condition as well as preferences of the user so as to provide the control system that actively maintaining  the stability of the transporter while the transporter is operating by continuously sensing the orientation of the transporter, determining the corrective action to maintain stability , and commanding the wheel motors to make the corrective action.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the controller of ‘P098 to include the control algorithm that operates in real time as taught by ‘P640, for the reasons set forth above. 
In re claims 2-7 and 9-20, modified ‘P098 meets all of the claimed limitations.


Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611